Broyles, P. J.
1. The only ground of the motion for a new trial, other than the general grounds, is based upon an alleged error in the charge of the court. The portion of the charge excepted to is not erroneous for any reason assigned. This ruling is not in conflict with the former decision in this case (18 Ga. App. 323, 89 S. E. 350), where it was held by this court that a somewhat similar charge was error for the reason that it was not authorized by the evidence. Upon the last trial of the ease the evidence was different from that adduced on the first trial, and this time authorized the instructions given.
2. There was some evidence to support the verdict, and, it having been approved by the trial judge, this court has no authority to interfere.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.